FILED
                            NOT FOR PUBLICATION                             NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-15750

               Plaintiff - Appellee,             D.C. No. 3:05-CV-03073-EHC

  v.
                                                 MEMORANDUM *
ELIZABETH A. GARDNER, DBA Bethal
Aram Ministries and FREDRIC A.
GARDNER, DBA Bethal Aram
Ministries,

               Defendants - Appellants.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Elizabeth A. Gardner and Fredric A. Gardner, individually and doing



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
business as Bethel Aram Ministries, appeal pro se from the district court’s

summary judgment enjoining them from promoting, organizing, and selling their

corporation sole tax scheme in violation of 26 U.S.C. § 6700. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion, United States v.

Kapp, 564 F.3d 1103, 1109 (9th Cir. 2009), and we affirm.

      The district court did not abuse its discretion in granting injunctive relief

because the government proved each element for an injunction under 26 U.S.C.

§ 7408(a). See United States v. Estate Pres. Servs., 202 F.3d 1093, 1098 (9th Cir.

2000) (setting forth the requirements for injunctive relief under § 7408 for a

violation of § 6700). Summary judgment was proper because the Gardners failed

to raise a genuine dispute of material fact as to any of the elements. See Kapp, 564

F.3d at 1109 (reviewing de novo the determination that there is no genuine dispute

of material fact).

      The Gardners’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     08-15750